Citation Nr: 1746245	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

2.  Entitlement to service connection for a left shoulder disability including as secondary to a service-connected back disability.

3.  Entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30 for convalescence following left shoulder rotator cuff repair surgery.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at July 2010 and August 2014 Board hearings held at the RO.  Transcripts of the hearings are associated with the claims file.

The Veterans Law Judge who presided at the August 2014 hearing has retired from the Board, so is not available to participate in this decision.  The Veteran was notified of the unavailability of the VLJ, but declined to have an additional hearing.  See May 2017 Board Letter (notifying the Veteran of his right "to request another optional Board hearing").  Because only one available VLJ (the undersigned) has held a hearing with the Veteran, the undersigned VLJ may decide the matters in a single judge decision.  The Board notes that, previously, the issue of entitlement to TDIU was remanded by a panel, but a panel is no longer necessary because the only other VLJ with whom the Veteran had a hearing on that issue is no longer available to participate in the decision.

In September 2015, the Board remanded the Veteran's claim of entitlement to TDIU for additional development.  In a separate decision also issued in September 2015, the Board also remanded for additional development the claims of entitlement to service connection for a left shoulder disability, to a temporary total evaluation (based on left shoulder surgery), and to an increased rating for left lower extremity radiculopathy.  The requested development has been completed satisfactorily, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to extraschedular TDIU has previously been referred to the Director of Compensation services, so the issue is ripe for a final determination on the merits for all periods on appeal, including the period during which the Veteran did not meet the schedular criteria.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The severity of the Veteran's left lower extremity radiculopathy has been moderate throughout the period on appeal, including moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness; normal muscle strength, hypoactive (1+) reflexes in the left knee and ankle, and normal sensation; moderate incomplete paralysis of the sciatic nerve on the left.

2.  The Veteran did not suffer any in-service occurrence or aggravation of a disease or injury that may be associated with his current left shoulder disability; his current left shoulder disability was not caused by and has not been aggravated by his service-connected disabilities.

3.  The 2010 left shoulder surgery, though it required convalescence, was not related to any service-connected condition.

4.  The Veteran's service-connected disabilities were not of such severity that they effectively precluded all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met during the appeal period.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for service connection for a left shoulder disability, including as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to a temporary total evaluation based on convalescence for left shoulder surgery in February 2010 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2016).

4.  The criteria for TDIU, on either a schedular or extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I.  Increased Rating:  Left Lower Radiculopathy

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, DCs 8510-8540, 8610-8630, and 8710-8730.  As discussed below, the disability associated with the sciatic nerves are evaluated under DC 8520.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123 (indicating neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated with a maximum equal to severe, incomplete paralysis); 38 C.F.R. § 4.124 (indicating neuralgia characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated with a maximum equal to moderate incomplete paralysis).

The Veteran has undergone two VA examinations to evaluate the severity of his left lower radiculopathy.

In September 2010, a VA examiner provided a thorough review of the Veteran's medical history and his reports of "severe pain in his left entire leg as well as numbness and aching."  The Veteran reported "flares or exacerbation with walking, standing, or any activity."  He described the pain as a "throbbing 9/10."  Over-the-counter (OTC) medications and rest helped relieve the pain.  He indicated daily episodes lasting from three to five hours.  Between the flares, the Veteran reported that the pain radiated to the knee and was rated as 7/10.  He also reported weakness, stiffness, edema, fatigue, decreased endurance, limitation of motion, and limitation to function.  The Veteran reported functional limitations including decreased ability to walk, put on his belt, shoes, or pants, and difficulty using the toilet and shower.  He reported paresthesias in the left leg.

The September 2010 VA examiner's physical examination revealed deep tendon reflexes of 1/4 in both upper and lower extremities.  He was able to stand on his heels and toes and to hold his leg against gravity with up to moderate resistance.  There was not "notable atrophy or wasting on the left lower extremity", though the Veteran reported "left-sided footdrop and inability to dorsiflex left ankle."  These reports were contradicted by the physical examination which revealed ability to stand on heels and toes.

The Veteran had full range of motion, including upon repetitive use testing, and there was no increase in fatigue, weakness or incoordination with repetitive testing.  The Veteran claimed an inability to flex the knee past 60 degrees; however, passive range of motion testing revealed full extension and flexion to 120 degrees.  Range of motion testing could not be completed due to the Veteran's report of severe pain.  The examiner stated that the examination yielded unreliable/inconsistent results and that the Veteran's "subjective complaints during the examination appeared...out of proportion to objective exam findings."  The Veteran was also noted "to display poor effort during the examination."  The examiner indicated that no painful motion was objectively noted.

The Veteran underwent another VA examination in May 2016 pursuant to the Board's prior remand.  The examiner again noted the Veteran's history and the Veteran's report of symptoms that "are primarily sensory and sometimes muscular."  The examiner opined that the Veteran had moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness of the left lower extremity.  The examiner found muscle strength normal with no atrophy, reflexes hypoactive in the knees and ankles, and sensations normal.  There were no trophic changes.  The Veteran's gait was abnormal due to guarding of the back.  The examiner opined that the Veteran had incomplete paralysis of the sciatic nerve of the left leg that was of moderate severity.  The examiner indicated that the Veteran did not use assistive devices for locomotion, and had remaining function such that the Veteran would not be equally well-served by amputation with prosthesis.  The examiner indicated no other pertinent physical findings, complications, conditions, signs and/or symptoms. 

The claims file also contains medical records documenting complaints of pain in the left lower extremity.  The medical records do not generally provide specific findings (e.g., reflexes, sensations, objective testing of pain or range of motion, or opinions on severity of sciatic involvement), but do document the Veteran's complaints of pain and some functional difficulties.  These records are consistent with the VA examinations and a finding of moderate severity.  See, e.g., September 2012 Private Progress Note (noting full range of motion of all major joints, intact sensation throughout, full muscle strength, normal reflexes; "patient denies any weakness in extremities"; "continuing [back] pain which is affecting his walking. He says it radiates to his left leg and causes it to be numb making him limp when walking."); May 2013 Private Progress Note (noting ability to do routine activities, use of cane, normal muscle strength and reflexes in lower extremities); June 2013 Private Progress Note (same; denying any weakness in extremities); December 2014 Private Progress Note (documenting complaint of pain in left knee joint, but otherwise not documenting left lower radicular pain or other significant symptoms of the left lower extremity); September 2016 Private Neurology Note ("is able to ambulate without any assistance"; "Denies hip pain"; "Denies numbness, tingling,...focal weakness, or unsteady gait"); September 2011 VA Neurosurgery Outpatient Note ("No leg pain."); September 2011 VA Discharge Summary (post-surgery on back; documenting complaints of back and left leg pain, weakness and numbness for many years; "Back pain is 80% and leg pain is 20%"; motor 5/5 throughout, sensation intact throughout, coordination intact throughout); see also February 2015 Private Surgery Physician Record (discussing physical exam findings prior to surgery for a left knee meniscal tear; range of motion to 125 degrees, some joint line tenderness; intact sensation and strength with strong pedal pulses).  Although the Veteran has argued that he is entitled to a higher rating, he has not identified any specific medical evidence that would support a higher rating.

The Board acknowledges that the Veteran contends that his service-connected left lower extremity radiculopathy warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including pain and functional impact, particularly as they illuminate or underscore the medical opinions of record.

The records establish that the Veteran's left lower extremity radiculopathy consists of incomplete paralysis of the sciatic nerve.  The evidence, particularly including the May 2016 examiner's opinion, supports a finding of moderate severity.  The Board acknowledges the Veteran's report of severe intermittent pain, but notes that the examiner provided a detailed summary of the overall symptoms supporting his opinion that the severity was moderate.  In addition, there are multiple other treatment records that tend to support the finding that the leg pain related to the radiculopathy is, generally, mild to moderate.  This interpretation of the evidence includes consideration of the Veteran's subjective reports of pain as well as the documented instances in which he has been a poor historian and/or has tended to report symptoms inconsistent with objective testing.  See, e.g., Caluza v. Brown, 7 Vet. App. 498 (1995); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has considered not only DC 8520, but also other potentially applicable diagnostic codes, including those for neuritis and neuralgia.  The Veteran does not have loss of reflexes, muscle atrophy, and sensory disturbances that would warrant a rating pursuant to 38 C.F.R. § 4.123 at a level more than moderate.  Likewise, the maximum rating for neuralgia is that for "moderate incomplete paralysis" of the affected nerve, so the Veteran could not benefit from a change in diagnostic code even if he met the criteria for the maximum.  38 C.F.R. § 4.124.

The greater weight of the evidence is against finding that the Veteran has symptoms and functional limitations that more closely approximate the criteria for any rating in excess of the currently-assigned 20 percent evaluation.  The Veteran's claim of entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

The Veteran has not raised the issue of entitlement to an extraschedular rating for his left lower extremity radiculopathy (alone or in combination with other service-connected disabilities) and the issue is not reasonably raised by the facts found above, therefore the Board will not discuss the issue.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

II.  Service Connection:  Left Shoulder Disability

The Veteran claims entitlement to service connection for a left shoulder disability and has raised two theories of entitlement:  direct service connection based on an alleged in-service injury to his left shoulder and secondary service connection based on causation or aggravation by his service-connected lumbar spine disability.  On the current record, the greater weight of the evidence is against the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disabilities encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected pursuant to the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  The record contains some indication of arthritis of the shoulder joint (though the primary disability was a rotator cuff tear and surgical repair).  However, the medical records establish that the Veteran did not have a left shoulder disability at discharge or within one year of discharge and the greater weight of the evidence is against finding that there was a continuity of symptomatology from his discharge in 1973 until his first diagnosis many years after service.  See, e.g.,  June 1973 Discharge Examination (marking upper extremities as normal and otherwise failing to indicate any diagnosis or symptoms relating to the left shoulder); February 2010 Military Facility Orthopedic Consult ("pain in the left shoulder for several years"; diagnosing left shoulder impingement syndrome, rotator cuff tendinosis versus rotator cuff tear, and left biceps tendonitis); December 2009 Military Facility Progress Note (diagnosing left shoulder rotator cuff tear, degenerative disease of the cervical spine after examination addressing report of "shoulder pain for approximately the last eight months"); December 2009 Military Facility Imaging (noting "degenerative changes of the [acromioclavicular joint]"); February 1997 Private Progress Note ("still having some pain in his neck and both trapezius areas....Impression: 1. Cervical disc disease, postop...., having some increasing neck and left arm pain...").

In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's own etiological opinions are not competent evidence in this case, where diagnosis of the conditions (arthritis and rotator cuff tear) require diagnostic imaging and/or specialized medical knowledge, training, and experience, and the determination of the cause of the conditions requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions. 

With respect to direct service connection, the greater weight of the evidence is against finding any in-service event or injury that may be related to his current shoulder disability.  The Veteran has alleged that he injured his shoulder in 1972 when he fell from a truck and that he underwent significant treatment, including pain medication and the use of a sling for "several weeks."  August 2014 Board Hearing Tr. at 4-5.  Review of the Veteran's service treatment records (STRs) does not reveal any documentation of a left shoulder injury or treatment in 1972 despite noting a number of medical issues including a swollen eye, sinus congestion, swelling of the right knee, burning on urination, a wart on his thumb, lower back pain, and pain in his chest.  See STRs from 1972, generally.  STRs from 1971 and 1973 also fail to document any diagnosis, treatment, or symptoms relating to the left shoulder.  See STRs generally; see also June 1973 Discharge Examination.  The Veteran was not in combat and the alleged injury otherwise fails to qualify for an exception reducing the standard of proof to establish an in-service injury or disease.  Moreover, as discussed above, there are indications in the record that the Veteran is not a reliable historian so his uncorroborated reports of an in-service injury have reduced probative value.  On this record and in the circumstances of this case, the greater weight of the evidence is against finding that the Veteran suffered any in-service injury or disease that may be associated with his current left shoulder disability.

With respect to secondary service connection, the only evidence of record that, in any way, indicates a relationship between his lumbar spine disability and his left rotator cuff tear is the Veteran's assertion that an unidentified physician told him that "the shoulder pain was r/t the sciatic nerve in his back."  See April 2009 VA Urgent Care Note.  When the Board remanded this claim in September 2015, it instructed the RO to provide the Veteran with notice as to how his claim for service connection based on a theory of secondary service connection could be established.  See September 2015 Board Remand; October 2015 VA Notice Letter (including information on how to establish a secondary service connection claim and requesting identification of relevant documents).  The Veteran has not responded with any documents or argument that tends to indicate that his left shoulder rotator cuff tear may be related to his back disability.  Review of the available records fails to reveal any indication that the left shoulder is related to his back disability.  In fact, there are records documenting that the Veteran had a car accident in 1996 which resulted in a serious neck injury and that suggest his reported left arm and shoulder symptoms might be related to that condition.  See, e.g., April 2010 Military Facility Orthopedic Note (diagnosing "status post left shoulder arthroscopy with rotator cuff repair, subacromial decompression and biceps tenotomy" and "possible cervical radicular problems").  

The Board recognizes that it may not make a medical determination of its own, but must have some competent evidence tending to indicate an association before providing a medical examination and obtaining an opinion.  Here, on this record, there is simply no plausible theory supported by any competent medical evidence by which a lumbar spine disability would cause or aggravate the Veteran's left shoulder disability.  Moreover, there are indications in the competent medical evidence of record that any shoulder symptoms are likely related to a serious neck injury and residuals thereof which the Board finds sufficiently convincing , such that some medical evidence supporting the Veteran's contrary lay assertions is required before a medical examination and opinion are warranted.  Moreover, given the extensive medical records documenting his shoulder complaints, treatment, and surgery, which records are silent regarding any connection to the low back, and the Veteran's unreliability as a historian, the Board finds his recollection of what an unnamed physician told him is not sufficiently credible to warrant probative value indicating an association between the back and shoulder disabilities.

The greater weight of the evidence is against finding that the Veteran's left shoulder disability was incurred in or caused by any event or injury during his active service and is against finding that it was caused by or aggravated by his service-connected back and sciatic nerve disabilities.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for a left shoulder disability, including as secondary to his service-connected disabilities, is denied.


III.  Temporary Total Disability Rating:  Left Shoulder Surgery

The Veteran had left shoulder surgery in February 2010 that required convalescence.  He seeks a temporary total disability rating under 38 C.F.R. § 4.30 based on that surgery and period of convalescence.  None of the conditions addressed in the surgery were service-connected or related to a service-connected condition.  See Discussion in Section II above.  The February 2010 hospitalization and surgery were not for "treatment of [a] service-connected disability."  Therefore, the criteria for a total temporary disability pursuant to 38 C.F.R. § 4.30 have not been met.

IV.  TDIU

The Veteran claims that he is entitled to TDIU due to the adverse effects of his service-connected disabilities which resulted in disability ratings of 40 percent prior to June 2007, a temporary 100 percent until August 2007,  40 percent  until February 2011, another temporary 100 percent rating until November 2011, a 50 percent rating from November 2011 through February 2015, and a 60 percent rating thereafter.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran, with a maximum combined 50 percent rating prior to February 27, 2015, did not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a) for any period (except the periods of temporary total disability for convalescence) prior to February 2015.  As of February 27, 2015, the Veteran's combined 60 percent evaluation met the criteria for schedular TDIU because all three of his service-connected disabilities were related to his back disability and related neurological manifestations.

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

Where the Veteran does meet the schedular criteria, the primary issue is, again, whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Therefore, the central factual issue is the same for the entire appeal period, though the evidence for each period varies and has been evaluated to determine whether the Veteran met the criteria for TDIU (whether schedular or extraschedular) for any portion of the appeal period.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran's January 2011 application for TDIU indicates that he became too disabled to work in April 1996 (though fails to provide his employment history), that he has a high school degree and two years of college education, and specialized training related to his prior occupations.  He alleges that he became unable to work due to his low back.  At his hearing, he testified that he had previously worked as a diesel mechanic, highway construction, and similar physical labor.  August 2014 Board Hearing at pp. 25-27.  He testified that he had never performed any sort of office work.  He has also worked driving a pickup, but injured his neck in an accident.  Id. at 28.  At that point, he went on disability with the Social Security Administration (SSA). 

SSA records reflect that the finding of disability was based on both his back and neck disabilities.  See March 1994 SSA Determination (finding disability based on degenerative disc disease and muscle strain in cervical spine).  Unfortunately, the records relating to the determination of disability beginning in 1996 were destroyed due to SSA's record retention policy and the Veteran has not provided copies of those documents.  In any case, because of the documented consideration of the Veteran's non-service-connected neck disability, the fact of unemployment and the finding of unemployability by SSA have little probative value with respect to whether the Veteran's service-connected disabilities alone render him unemployable for all or any portion of the appeal period.  

As noted above, the question at issue is whether the Veteran's service-connected disabilities (without consideration of the effects of nonservice-connected conditions) render him  unable to obtain and maintain gainful employment.

The Veteran has contended that not only his back, but also his non-service-connected left shoulder and knee disabilities affect his employability.  For the reasons stated above and because he generally has not separated out only his service-connected disabilities, his opinion has little probative value in favor of his claim.

With respect to the limitations on employability due to his service-connected conditions, there are several opinions of record.

A July 2008 VA examiner opined that the Veteran's back disability caused significant effects on his employability, including decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  The condition caused "severe" effects on his ability to perform chores, and travel.

A September 2010 VA examiner opined that the examination was unreliable due to the Veteran's report of subjective complaints "out of proportion to objective exam findings" and "poor efforts during the examination."  He did not offer an opinion on the effect on employability.

A February 2011 VA examiner opined that the Veteran "is capable of sedentary employment, based on his SC conditions alone, if he so chooses."  Her findings supported the conclusion in that the back condition did severely restrict the Veteran's ability to perform physical labor, but allowed him to do light chores, to sit for extended periods, though with some restrictions on both when the condition was particularly bad and the need to take breaks.

The August 2013 VA examiner opined that the Veteran's back condition precludes physical or sedentary work, noting that "his ROM deficit combined with his back and lower extremity pain would make it impossible to maintain full time employment on a regular basis."  The examiner felt the Veteran would be unable to perform full-time sedentary work due to the Veteran being unable to sit for prolonged periods and the need to be in a recliner for large portions of time.

The May 2016 VA examiner opined that the Veteran's peripheral neuropathy resulted in a moderate impairment of the Veteran's ability to engage in physical activities.  The examiner did not indicate there were any limitations on sedentary activities.

The record also contains the November 2013 determination by the Director of Compensation services finding that the back and left lower extremity conditions (the right lower extremity disability was not yet service-connected) did not render the Veteran unemployable.  The Director of Compensation services noted that the August 2013 VA examiner's favorable opinion was contradicted by the February 2011 VA examiner's opinion and that both opinions were based on similar physical findings.  The Director also noted that the treatment records fail to document incapacitating episodes, which tends to support the February 2011 VA examiner's opinion that the Veteran does retain the ability to obtain and maintain gainful employment.  The Director did recommend an extraschedular increase to a combined 50 percent rating due to significant interference with employment.

The Board finds the Director of Compensation's evaluation of the evidence is convincing and is relevant even considering the additional impact of the Veteran's right lower extremity disability that is now service-connected and rated 20 percent disabling.  The evidence strongly indicates that the Veteran's service-connected disabilities preclude physical labor.  However, the greater weight of the evidence is against finding that the disabilities preclude sedentary employment.  Like the Director, the Board finds the evidence is more consistent with the February 2011 VA examiner's conclusion that sedentary employment is possible than with the August 2013 VA examiner's contrary opinion.

While the record does not indicate that the Veteran has experience in sedentary occupations, the Veteran's was rendered unable to drive for a living due to an accident resulting in a serious neck injury with subsequent functional limitations and left shoulder manifestations which appear to have precluded all types of employment.  In other words, he was unable to transition from physical labor to sedentary labor due to non-service-connected conditions.  See SSA Determination of Disability (based on service-connected and non-service-connected disabilities).  The Veteran's inability to perform sedentary work or retrain for sedentary employment has been impacted by his non-service-connected conditions.  The Veteran does, however, have two years of college education which indicates he has the intellectual and interpersonal skills to perform at least some types of sedentary employment.  Given the medical opinions of record and the totality of the evidence, the Board finds that the greater weight of the evidence indicates that, considering only the Veteran's service-connected conditions, sedentary employment is feasible.

The greater weight of the evidence is against finding that his service-connected conditions, either singly or in combination, render him unable to obtain and maintain gainful employment during any portion of the appeal period.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to a TDIU is denied.

V.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard. The Veteran has not alleged any deficiencies in the VA examinations provided to him.  Neither the Veteran nor his representatives have questioned the adequacy of the opinions, as opposed to arguing that some opinions should be weighted more heavily than others.

The Veteran has not had an examination with respect to his left shoulder disability.  The Board has discussed above its finding that the evidence does not establish, at least as likely as not, that the Veteran experienced an in-service event or injury that may be associated with his left shoulder condition.  Similarly, the evidence does not indicate that there may be an association between the Veteran's left shoulder disability and his service-connected disabilities.  Consequently, an examination and opinion on the left shoulder is not warranted on the evidence currently of record.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).


Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy is denied.

Entitlement to service connection for a left shoulder disability including as secondary to a service-connected back disability is denied.

Entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30 for convalescence following left shoulder rotator cuff repair surgery is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


